The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 24, 2015

                                    No. 04-15-00183-CR

                                      Richard LARES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006CR10110
                   Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                      ORDER
        After Appellant’s court-appointed counsel filed an Anders brief, we advised Appellant
that if he desires to file a pro se brief, he must do so by July 16, 2015. On June 24, 2015,
Appellant file a motion for extension of time to file his pro se brief until July 21, 2015.

       Appellant’s motion is GRANTED. Appellant must file his pro se brief with this court by
July 21, 2015.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court